DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3–9, 12, 13, 15, 17, 18–23, 26, 27, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rodopoulos1 in view of Watanabe.2
With respect to claims 1, 8, 9, and 12, Rodopoulos discloses a method comprising providing an ionic liquid mixture comprising an ionic liquid and a plurality of metal cations and applying an electrical potential to the ionic liquid mixture, thereby removing from the ionic liquid mixture the plurality of metal cations. (Rodopoulos Abstract.)
Rodopoulos however does not appear to specify that the cation of the instant claim.
Watanabe discloses, inter alia, HHexen+: a cation having a structure falling within the scope of the formula of the instant claim. (Watanabe Scheme 1.) For instance, Scheme 1 depicts a cation comprising two amino groups separated by an ethylene chain wherein the cationic amino group terminates with a hexylene moiety. These features read on the claim language, viz., when: R1 is (CH2)2 and R2 is (CH2)5-CH3. Watanabe suggests that this cation was useful for providing extraction of metals. (Id. Abstract.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use Watanabe’s cation in Rodopoulos’ invention: (1) in order to yield the predictable result of extracting metal ions; and (2) to provide a suitable cation for facilitating said extraction. KSR, 550 U.S. at 415–16. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
With respect to claims 3 and 4, Rodopoulos suggests that applying the electrical potential causes the plurality of metal cations to be electrochemically reduced to metal atoms. (Rodopoulos ¶¶ 49, 56.)
With respect to claims 5–7, the metal cations can have a charge of +2 and can be any one of, inter alia, Ni, Zn, Cu, Pb, or Co. (Rodopoulos ¶ 31.)
With respect to claim 19–21, Rodopoulos discloses metal cations having a charge of +3 as well as each of the cations listed in claims 20 and 21. (Rodopoulos ¶ 31.)
With respect to claims 13, 15, 17, and 18, Rodopoulos discloses bis(trifluoromethanesulfonyl)amide. (Rodopoulos ¶ 30.)
With respect to claims 22, 23, and 26, the instant combination does not appear to specify that the cation of the instant claim. Watanabe discloses, inter alia, HHexen+: a cation having a similar structure as the formula of the instant claim. (Watanabe Scheme 1.) Watanabe suggests that this cation was useful for providing extraction of metals. (Id. Abstract.) Nevertheless, Watanabe’s cation differs from the claimed cation in that it is missing a duplicate of the pendant alkylamine branch already present in the structure. Previously it has been held that prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245; see also MPEP 2144.09. Furthermore, “[i]t is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 671 (CCPA 1960). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, Watanabe’s disclosure would have reasonably suggested to those skilled in the art that alkylamine branch was useful for aiding in the extraction of metal ions. Thus, when considering each of the factors described in this paragraph, Examiner finds that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to modify the cation of the instant combination such that it has a duplicate alkylamine branch, in order to yield the same function (aiding in extracting metal ions) provided by the initial alkylamine branch as well as the predictable result of providing additional stabilization of extracted metal ions via a second branch. Payne supra; Harza supra; KSR, 550 U.S. at 415–16.
With respect to claims 27, 29, 31, and 32, Rodopoulos discloses bis(trifluoromethanesulfonyl)amide. (Rodopoulos ¶ 30.)
Response to Remarks3
Applicant’s remarks are acknowledged but are not persuasive for at least the reasons provided in the rejection supra. Respectfully, Applicant’s remarks (Remarks 8–11) do not address, or squarely meet, the rationale set forth in the previous Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2012/0000790 A1, published January 5, 2012 (“Rodopoulos”).
        2 Watanabe et al., Interactions of nickel(II) ions in protic ionic liquids comprising
        N-hexyl(or N-2-ethtylhexyl)ethylenediamines, 214 J. Mol. Liq., 77, 77–85 (2016) (“Watanabe”).
        3 Remarks filed March 24, 2022.